Trippe, Judge.
What right .the plaintiff in error may have in the distribution of the assets in the hands of the assignees, is not the question before us. If he has a priority over the general creditors, he can assert* it. But we do not think that the order of the court directing the money to be deposited .with John King, upon condition that he pay seven per cent, thereon as long as it is in his hands, constitutes him a receiver, so that his assignees are subject to a rule for its payment to the receiver now appointed. We will not say that a receiver may not be appointed upon such terms as would bind him, under the law holding him as an officer of court, to pay the interest and at the same time be subject to the usual rules that may issue against receivers.
But the terms of the order having this effect, should be explicit and accepted accordingly. This order falls short of that, and the court was not in error in refusing to compel the assignees of a banker, with whom money was deposited as this was, to summarily pay it to a receiver subsequently appointed, or upon refusal or inability so to do, to be liable themselves to be attached.
Judgment affirmed.